530 Pa. 201 (1992)
607 A.2d 1074
In re P.A.B.; M.E.B.; M.A.B.
Appeal of ADAMS COUNTY CHILDREN AND YOUTH SERVICES.
Supreme Court of Pennsylvania.
Argued May 5, 1992.
Decided June 11, 1992.
Chester G. Schultz, Gettysburg, for appellants.
David K. James, III, Gettysburg, for Minor Children.
Ralph Oyler, Gettysburg, for G.B. & P.B.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA, PAPADAKOS and CAPPY, JJ.

ORDER
PER CURIAM:
Appeal dismissed as having been improvidently granted.
LARSEN, J., did not participate in the consideration or decision of this case.
McDERMOTT, J., dissents.